There appears in the transcript filed here a purported proposed bill of exceptions, including certain assignments of error, which was not authenticated by the trial judge and which, therefore, can not be considered by this Court. There are no assignments of error included in the bill of exceptions authenticated by the trial court. It is affirmatively shown that no assignments of error were presented with the proposed bill of exceptions at the time same was settled and authenticated and that no copy of assignments of error has been served on the defendant in error, or its attorney. Therefore, motion to dismiss writ of error should be granted on the 5th, 6th, 7th and 8th grounds of defendant in error's motion to dismiss.
Other grounds of motion not adjudicated.
So ordered.
Dismissed.
ELLIS, P. J., and TERRELL, and BUFORD, J. J., concur.
WHITFIELD, P. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment.